IN THE SUPREME COURT OF THE STATE OF DELAWARE


RYAN PEREZ,                            §
                                       §   No. 239, 2019
      Defendant Below,                 §
      Appellant,                       §
                                       §   Court Below: Superior Court
      v.                               §   of the State of Delaware
                                       §
STATE OF DELAWARE,                     §
                                       §   Cr. ID No. 1704019609 (N)
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: December 4, 2019
                          Decided:   December 18, 2019

Before SEITZ, Chief Justice; VALIHURA, and VAUGHN, Justices.

                                       ORDER

      This 18th day of December, 2019, having considered the briefs and the record

below, it appears to the Court that:

      (1)    In November 2017, police arrested Ryan Perez and charged him with

numerous drug and firearm-related crimes. Several days before trial, Perez pled

guilty to two of the charges. Six weeks later, Perez moved to withdraw his plea

because he claimed his former counsel failed to investigate the admissibility of

important evidence and discuss it with Perez. The Superior Court held a hearing,

heard from Perez’s former counsel, and denied the motion.
       (2)    On appeal, Perez argues that the Superior Court’s denial does not offer

adequate reasoning to review whether the Superior Court abused its discretion by

denying the motion. Perez seeks a remand for the Court to explain its decision. We

find, however, that the Superior Court’s reasons appear obvious from the record and

it provided some basis for its decision. Thus, we affirm the Superior Court’s

judgment.

       (3)    A police officer stopped Perez while driving and learned that Perez had

a suspended license. He also had multiple outstanding capiases. Perez denied

having any contraband in his car and consented to a search of the car. The police

found heroin, gave Perez a Miranda warning, and Perez agreed to speak. Perez told

the officer that the heroin was his and explained the details of his recent purchase.1

The police towed his car and later found a stolen gun inside. Police took Perez to

the police station, and the parties dispute whether he was re-Mirandized. After the

disputed re-Miranda rights were given, Perez confessed to the possession of the

firearm. A grand jury indicted Perez for multiple drug and firearm charges.2

       (4)    Several days before his scheduled trial, Perez pled guilty to possession

of a firearm by a person prohibited and carrying a concealed deadly weapon. In




1
  App. to Opening Br. at A017.
2
  The charges were Drug Dealing, Possession of a Firearm by a Person Prohibited, Possession of
a Firearm During the Commission of a Felony, Carrying a Concealed Deadly Weapon, Possession
of Drug Paraphernalia, Driving with a Suspended License, and Disregarding a Red Light.

                                              2
return, the State dropped the remaining charges. 3 Perez knew that the firearm

offense carried a ten-year minimum mandatory sentence. 4 Perez’s trial attorney

stated at the sentencing hearing that he had a significant discussion with Perez about

the plea agreement and reviewed the Truth-In-Sentencing Guilty Plea Form with

him.5 The court questioned Perez extensively about his mental state, whether he was

coerced, whether he discussed his rights with counsel, and whether he understood

what he was doing by pleading guilty.6 Perez answered in the affirmative to each of

the questions including that he was satisfied with his counsel’s representation.7

       (5)     Six weeks later, Perez moved to withdraw his guilty plea, pro se,

claiming that his counsel did not adequately investigate the facts of the arrest and

did not explain to him that police illegally seized evidence, which would not be

admissible against him at trial. Perez argued that his consent to a vehicle search was

involuntary because the officer threatened to arrest his girlfriend. Perez’s counsel

moved to withdraw and the Superior Court appointed new counsel. The parties

submitted briefs and the Superior Court held a hearing.

       (6)     At the hearing, the parties argued the admissibility of Perez’s

incriminating statements and whether Perez’s former counsel had sufficiently



3
  The State also agreed to not pursue habitual offender sentencing.
4
  App. to Opening Br. at A025.
5
  Id. at A025-26, A035.
6
  Id. at A027-32.
7
  Id.

                                                3
considered their admissibility before advising Perez to take the plea offer.8 The

court requested that Perez’s trial attorney complete a questionnaire regarding his

representation of Perez. In response, Perez’s trial attorney stated that he considered

the consequences of filing a motion to suppress evidence and discussed the decision

with Perez.9 But, ultimately, trial counsel determined that it was in Perez’s best

interest not to present them to the court.10

       (7)     The Superior Court denied the motion after it “reviewed [Perez’s trial

counsel’s] answers to the Court’s questions,” and found “that the defendant has

failed to meet his burden of demonstrating any ‘fair and just reason’ to warrant

withdrawal.” 11 On appeal, Perez argues that he cannot determine whether the

Superior Court abused its discretion when it denied his motion because the court did

not provide adequate reasoning and failed to “refer to any factual evidence in the

record or any legal principles.”12 We review a decision to grant or deny a motion to

withdraw a guilty plea on appeal for abuse of discretion.13




8
  Id. at A060-96.
9
  Id. at A101-03.
10
   Id. Trial counsel admittedly missed the possible argument that Perez’s invocation of Miranda
rights at some point invalidated prior warnings. Id. at A102. But, he believed that “all the evidence
necessary for conviction was obtained prior to [Perez’s] statement, so suppressing the statement
would have had no real effect.” Id.
11
   Opening Br. Ex. C (quoting Patterson v. State, 684 A.2d 1234 (Del. 1996)).
12
   Id. at 13.
13
   Anderson v. State, 99 A.3d 226, 2014 WL 3511717, at *2 (Del. July 14, 2014) (TABLE).

                                                 4
      (8)    Generally, the Superior Court must make “factual determinations and

supply a legal rationale for a judicial decision as a matter of law.”14 The “[f]ailure

to do so may be an abuse of discretion.”15 But, this Court “can affirm the decision

as being within the fact finding or discretionary power of the trial judge, if, upon a

reading of the record in relation to the order, the reasons appear obvious.”16

      (9)    Here, the Superior Court order states that the court reviewed the record

and the supplements (trial counsel’s responses), and it determined that Perez failed

to meet the proper standard under Patterson v. State.17 Although a more detailed

explanation would provide a better understanding of the court’s analysis, the lack of

a more detailed reasoning does not require reversal in this appeal because the reasons

for denial appear obvious. Superior Court Criminal Rule 32(d) provides that if a

motion to withdraw a guilty plea is made after the court has accepted the plea but

prior to imposition of sentencing, “the court may permit the withdrawal of the plea

upon a showing by the defendant of any fair and just reason.”18 The court should

grant a plea withdrawal in this situation if the plea was involuntary or the defendant




14
   Holden v. State, 23 A.3d 843, 846 (Del. 2011).
15
   Id.
16
   Husband M v. Wife D, 399 A.2d 847, 848 (Del. 1979); see also Johnson v. Taylor, 901 A.2d
120, 2006 WL 1650802, at *1 (Del. June 13, 2006).
17
   684 A.2d 1234 (Del. 1996).
18
   Super. Ct. Crim. R. 32(d).

                                            5
entered the plea because of a misconception of the defendant’s rights.19 The factors

that the court uses to determine whether a plea withdrawal will be granted are:

             i.   Whether there was a procedural defect in taking the plea;
            ii.   Whether the defendant knowingly and voluntarily consented
                  to the plea agreement;
           iii.   Whether the defendant has an adequate basis to assert his
                  legal innocence;
           iv.    Whether the defendant had adequate legal counsel throughout
                  the proceedings; and
            v.    Whether granting the motion will prejudice the State or
                  unduly inconvenience the trial court.20

       (10) Even though Perez does not directly claim that the Superior Court

abused its discretion, he does explain the reasons underlying the motion to

withdraw.21 Perez argued that his trial counsel did not adequately investigate the

factual circumstances of his arrest and did not explain that police had illegally seized

the evidence that would be used against him at trial.22 Perez also argued that he

invoked his Miranda rights before making incriminating statements, but his trial

counsel never discussed the possibility of challenging the admissibility of his

confessions.23




19
   Anderson, 2014 WL at *2.
20
   Patterson, 684 A.2d at 1238 (holding that the factors “do not lend themselves to a balancing
act,” but “[c]ertain of the factors, standing alone, will themselves justify relief”).
21
   These are the same reasons considered at the hearing below.
22
   Opening Br. at 4. Perez argued that his consent to search the vehicle was involuntary because
police threatened to arrest his girlfriend if he did not consent.
23
   Id. at 5.

                                               6
       (11) Considering the first factor, there was no procedural defect in

administering Perez’s plea.          The State and Perez’s trial counsel discussed a

sentencing agreement recommendation, acknowledging that it was not binding on

the court.24 The court questioned Perez thoroughly to determine whether his plea

was knowing and voluntary.25 The court specifically questioned Perez whether he

discussed his rights with his attorney and whether he was voluntarily waiving those

rights.26 The court went through each charge and its possible sentence, and then

questioned Perez as to his understanding of the charges and sentence requirements.27

Perez stated that he understood all of the rights and was voluntarily waiving them.28

Perez also signed a Truth-In-Sentencing Guilty Plea Form.29

       (12) Perez only claimed, essentially, that he was ineffectively represented,

not that he had a basis to assert his legal innocence.30 Perez argued that his trial

counsel did not protect his constitutional rights because counsel did not investigate

the facts or file a motion to suppress.31 Perez, however, stated that he was satisfied

with his trial counsel’s representation during the proceeding.32 In the questionnaire



24
   Super. Ct. Crim. R. 11(e).
25
   App. to Opening Br. at A027-32.
26
   Id. at A029.
27
   Id. at A029-32.
28
   Id. at A027-32.
29
   Id. at A035.
30
   Opening Br. at 5.
31
   App. to Opening Br. at A038-41.
32
   Id. at A031-32.

                                             7
returned to the court, Perez’s trial counsel stated that he discussed with Perez

whether to file a motion to suppress regarding the search, but counsel thought that

filing such a motion was a risk to a favorable plea.33 Trial counsel made the strategic

decision not to seek suppression.34 Although trial counsel did not discuss with Perez

the legal issues surrounding Perez’s Miranda rights, trial counsel thought that, even

if some statements were made after Perez invoked his Miranda rights, Perez had

already admitted to possession of narcotics before invoking his rights.35

       (13) As to the final factor, the State does not claim that it would be

prejudiced or inconvenienced should the court grant Perez’s motion to withdraw his

guilty plea, so this factor is neutral.36

       (14) Based on these findings, the Superior Court carefully and thoroughly

questioned Perez regarding his plea37 and took the extra step of requesting answers

from Perez’s former attorney about his representation of Perez and the tactical

decisions he made.38 While the Superior Court’s order provided a minimal basis for

its decision, it does not require reversal when the court’s reasons appear obvious.

Thus, the Superior Court did not abuse its discretion when it denied the motion to

withdraw a plea.


33
   Id. at A101-02.
34
   Id.
35
   Id.
36
   Answering Br. at 16.
37
   App. to Opening Br. at A027-32.
38
   Id. at A100-03.

                                            8
     NOW, THEREFORE IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                    BY THE COURT:

                                    /s/ Collins J. Seitz, Jr.
                                         Chief Justice




                                9